Effective immediately, the sub-sections entitled “Ownership of Fund Shares” and “Other Accounts” in Appendix C entitled “Portfolio Manager(s)” are hereby restated in their entirety as follows: Ownership of Fund Shares The following table shows the dollar range of equity securities of the Fund beneficially owned by the Fund’s portfolio manager(s) as of June 30, 2011. The following dollar ranges apply: N. None A. $1 – $10,000 B. $10,001 – $50,000 C. $50,001 – $100,000 D. $100,001 – $500,000 E. $500,001 – $1,000,000 F. Over $1,000,000 Name of Portfolio Manager Dollar Range of Equity Securities in Fund Eric B. Fischman D Paul J. Gordon N Other Accounts In addition to the Fund, the Fund’s portfolio manager is named as a portfolio manager of certain other accounts managed or subadvised by MFS or an affiliate, the number and assets of which, as of June 30, 2011 were as follows: Registered Investment Companies* Other Pooled Investment Vehicles Other Accounts Name Number of Accounts Total Assets Number of Accounts Total Assets Number of Accounts Total Assets Eric B. Fischman 12 $7.5 billion 2 $196.5 million 3 $9.1 million Paul J. Gordon 3 $1.2 billion 1 $181.5 million 0 N/A * Includes the Fund. Advisory fees are not based upon performance of any of the accounts identified in the table above.
